J-A25015-14

NON-PRECEDENTIAL DECISION            SEE SUPERIOR COURT I.O.P 65.37

A.F. AND S.M.,                          : IN THE SUPERIOR COURT OF
                                        :      PENNSYLVANIA
                 Appellees              :
                                        :
           v.                           :
                                        :
R.F. AND S.F.,                          :
                                        :
                 Appellants             : No. 238 EDA 2014

            Appeal from the Order entered December 20, 2013,
                  Court of Common Pleas, Bucks County,
                Civil Division at No. A06-2009-62286-C-33


A.F. AND S.M.,                          : IN THE SUPERIOR COURT OF
                                        :      PENNSYLVANIA
                 Appellees              :
                                        :
           v.                           :
                                        :
R.F. AND S.F.,                          :
                                        :
                 Appellants             : No. 1013 EDA 2014

                  Appeal from the Order March 21, 2014,
                  Court of Common Pleas, Bucks County,
                  Civil Division at No. A06-09-62286-C-33

BEFORE: DONOHUE, WECHT and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                     FILED OCTOBER 03, 2014



                                                                g sole




*Retired Senior Judge assigned to the Superior Court.
J-A25015-14


     Pursuant to the Child Custody Act, a trial court must consider specific

factors when entering or modifying a custody order:

     § 5328. Factors to consider when awarding custody

     (a) Factors. In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

           (1) Which party is more likely to encourage and
           permit frequent and continuing contact between the
           child and another party.

           (2) The present and past abuse committed by a
           party or member of the party's household, whether
           there is a continued risk of harm to the child or an
           abused party and which party can better provide
           adequate physical safeguards and supervision of the
           child.

           (3) The parental duties performed by each party on
           behalf of the child.

           (4) The need for stability and continuity in the child's
           education, family life and community life.

           (5) The availability of extended family.

           (6) The child's sibling relationships.

           (7) The well-reasoned preference of the child, based
           on the child's maturity and judgment.

           (8) The attempts of a parent to turn the child against
           the other parent, except in cases of domestic
           violence where reasonable safety measures are
           necessary to protect the child from harm.

           (9) Which party is more likely to maintain a loving,
           stable, consistent and nurturing relationship with the
           child adequate for the child's emotional needs.



                                     -2-
J-A25015-14



             (10) Which party is more likely to attend to the daily
             physical, emotional, developmental, educational and
             special needs of the child.

             (11) The proximity of the residences of the parties.

             (12) Each party's availability to care for the child or
             ability to make appropriate child-care arrangements.

             (13) The level of conflict between the parties and the
             willingness and ability of the parties to cooperate
             with one another. A party's effort to protect a child
             from abuse by another party is not evidence of
             unwillingness or inability to cooperate with that
             party.

             (14) The history of drug or alcohol abuse of a party
             or member of a party's household.

             (15) The mental and physical condition of a party or
             member of a party's household.

             (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).1

      This   Court   has   repeatedly    emphasized   that   when      making   a

determination involving custody issues, the trial court must address, at a

minimum, all of the best interest factors under section 5328(a), plus any

other factors it considers relevant.    See, e.g., S.W.D. v. S.A.R., 96 A.3d
1
  Pursuant to the Act of Dec. 18, 2013, P.L. 1167, No. 107, § 1, the
legislature added an additional factor, numbered 2.1, relating to
consideration of child abuse and involvement with protective services.
M.E.V. v. F.P.W., 2014 Pa. Super. 204, at 2 & n.2 (Pa. Super. September 19,
2014). Because the trial court granted sole legal and physical custody of
Child to the Parents on December 20, 2013, and because the amendment
adding section 2.1 did not become effective until January 1, 2014, factor 2.1
has no application in this case.


                                        -3-
J-A25015-14


396, 401 (Pa. Super. 2014); A.M.S. v. M.R.C., 70 A.3d 830, 835 (Pa.

Super. 2013); M.J.M. v. M.L.G., 63 A.3d 331, 335-36 (Pa. Super. 2013);

J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011). This requires, at a

minimum, an analysis of each factor, with appropriate discussion of the

credible evidence introduced by the parties and articulation of the trial



neither).     As we just reiterated in M.E.V.

decided on a case-by-case basis, considers all factors [that] legitimately

                                                                               -

            Id. at 4 (quoting Saintz v. Rinker, 902 A.2d 509, 512 (Pa. Super.

2006)). Mere conclusory statements that the section 5328(a) factors were

considered will not suffice. E.D. v. M.P., 33 A.3d 73, 81 (Pa. Super. 2011).

      In this case, in its written opinion pursuant to Rule 1925(a) of the

Pennsylvania Rules of Appellate Procedure, the trial court provides a detailed

analysis of certain of the section 5328(a) factors, including principally those

dealing with the sexual abuse of Child, false allegations of wrongdoing by

Grandparents, Fa

health issues, and the relative abilities of the parties to provide Child with a

loving and stable home environment.         Attention to these factors is both

necessary and appropriate under section 5328(a), particularly given its

instruction to provide weighted consideration to those factors that affect the

safety of the child.     The introductory language of section 5328(a) as a



                                      -4-
J-A25015-14


whole, however, expressly requires consideration of all 15 listed factors (at a

minimum), even when the trial court weighs certain of the factors more

heavily than others.




these important factors, section 5328(a) nevertheless requires the trial court

to address all of its listed factors seriatim. For the section 5328(a) factors



                                   cour the record in attempts to intuit the

                                               E.D., 33 A.3d at 81. Effective



                                                                   ery section

5328(a) factor. Id.

      Therefore, within 30 days of the date of this memorandum

decision, the trial court shall supplement its current Rule 1925(a) written

opinion to add a factor-by-factor analysis of all of the factors in section

5328(a), setting forth its reasons and relevant evidence with respect to each

factor.   The trial court need not repeat the analyses in its current written

opinion, and may instead incorporate by reference as appropriate.

      Case remanded. Jurisdiction retained.




                                     -5-
J-A25015-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/3/2014




                          -6-